      Case 3:21-cv-00794-LAB-AHG Document 9 Filed 05/10/21 PageID.3 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   EUGENE AL HODGES, Jr,                               Case No.: 3:21-cv-00794-LAB-AHG
12                                     Petitioner,
                                                         ORDER DISMISSING CASE
13   v.                                                  WITHOUT PREJUDICE AND WITH
                                                         LEAVE TO AMEND
14   PEOPLE OF THE STATE OF
     CALIFORNIA,
15
                                    Respondents.
16
17
18         Eugene Hodges, a state prisoner proceeding pro se, has paid the $5.00 filing fee and
19   has submitted a Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254.
20                      FAILURE TO NAME PROPER RESPONDENT
21         Review of the Petition reveals that Petitioner has failed to name a proper respondent.
22   On federal habeas, a state prisoner must name the state officer having custody of him as
23   the respondent. Ortiz-Sandoval v. Gomez, 81 F.3d 891, 894 (9th Cir. 1996) (citing Rule
24   2(a), 28 U.S.C. foll. § 2254). Federal courts lack personal jurisdiction when a habeas
25   petition fails to name a proper respondent. See id.
26         The warden is the typical respondent. However, “the rules following section 2254
27   do not specify the warden.” Id. “[T]he ‘state officer having custody’ may be ‘either the
28   warden of the institution in which the petitioner is incarcerated . . . or the chief officer in

                                                     1
                                                                               3:21-cv-00794-LAB-AHG
      Case 3:21-cv-00794-LAB-AHG Document 9 Filed 05/10/21 PageID.4 Page 2 of 4



 1   charge of state penal institutions.’” Id. (quoting Rule 2(a), 28 U.S.C. foll. § 2254 advisory
 2   committee’s note). If “a petitioner is in custody due to the state action he is challenging,
 3   ‘[t]he named respondent shall be the state officer who has official custody of the petitioner
 4   (for example, the warden of the prison).’” Id. (quoting Rule 2, 28 U.S.C. foll. § 2254
 5   advisory committee’s note).
 6         A longstanding rule in the Ninth Circuit holds “that a petitioner may not seek [a writ
 7   of] habeas corpus against the State under . . . [whose] authority . . . the petitioner is in
 8   custody.   The actual person who is [the] custodian [of the petitioner] must be the
 9   respondent.” Ashley v. Washington, 394 F.2d 125, 126 (9th Cir. 1968). This requirement
10   exists because a writ of habeas corpus acts upon the custodian of the state prisoner, the
11   person who will produce “the body” if directed to do so by the Court. “Both the warden
12   of a California prison and the Director of Corrections for California have the power to
13   produce the prisoner.” Ortiz-Sandoval, 81 F.3d at 895.
14         Here, Petitioner has incorrectly named “People of the State of California” as
15   Respondent. For this Court to entertain the Petition filed in this action, Petitioner must
16   name the warden in charge of the state correctional facility in which Petitioner is presently
17   confined or the Director of the California Department of Corrections. Brittingham v.
18   United States, 982 F.2d 378, 379 (9th Cir. 1992) (per curiam).
19      FAILURE TO ALLEGE EXHAUSTION OF STATE JUDICIAL REMEDIES
20         Further, habeas petitioners who wish to challenge either their state court conviction
21   or the length of their confinement in state prison must first exhaust state judicial remedies.
22   28 U.S.C. § 2254(b), (c); Granberry v. Greer, 481 U.S. 129, 133-34 (1987). Ordinarily, to
23   satisfy the exhaustion requirement, a petitioner must “‘fairly present[]’ his federal claim to
24   the highest state court with jurisdiction to consider it, or . . . demonstrate[] that no state
25   remedy remains available.” Johnson v. Zenon, 88 F.3d 828, 829 (9th Cir. 1996) (citations
26   omitted). Moreover, to properly exhaust state court remedies a petitioner must allege, in
27   state court, how one or more of his or her federal rights have been violated. For example,
28   “[i]f a habeas petitioner wishes to claim that an evidentiary ruling at a state court trial

                                                   2
                                                                               3:21-cv-00794-LAB-AHG
      Case 3:21-cv-00794-LAB-AHG Document 9 Filed 05/10/21 PageID.5 Page 3 of 4



 1   denied him [or her] the due process of law guaranteed by the Fourteenth Amendment, he
 2   [or she] must say so, not only in federal court, but in state court.” See Duncan v. Henry,
 3   513 U.S. 364, 365-66 (1995)(emphasis added).
 4         Nowhere on the Petition does Petitioner allege that he raised his claims in the
 5   California Supreme Court. In fact, he specifically indicates he did not seek review in the
 6   California Supreme Court. (See Pet. at 5.) If Petitioner has raised his claims in the
 7   California Supreme Court he must so specify.
 8         Further, the Court cautions Petitioner that under the Antiterrorism and Effective
 9   Death Penalty Act of 1996 (AEDPA) a one-year period of limitation applies to a petition
10   for a writ of habeas corpus by a person in custody pursuant to the judgment of a State court.
11   The limitation period runs from the latest of:
12         (A) the date on which the judgment became final by the conclusion of direct
           review or the expiration of the time for seeking such review;
13
14         (B) the date on which the impediment to filing an application created by
           State action in violation of the Constitution or laws of the United States is
15
           removed, if the applicant was prevented from filing by such State action;
16
           (C) the date on which the constitutional right asserted was initially
17
           recognized by the Supreme Court, if the right has been newly recognized by
18         the Supreme Court and made retroactively applicable to cases on collateral
           review; or
19
20         (D) the date on which the factual predicate of the claim or claims presented
           could have been discovered through the exercise of due diligence.
21
22   28 U.S.C.A. § 2244(d)(1)(A)-(D) (West Supp. 2002).
23         The statute of limitations does not run while a properly filed state habeas corpus
24   petition is pending. 28 U.S.C. § 2244(d)(2); see Nino v. Galaza, 183 F.3d 1003, 1006 (9th
25   Cir. 1999). But see Artuz v. Bennett, 531 U.S. 4, 8 (2000) (holding that “an application is
26   ‘properly filed’ when its delivery and acceptance [by the appropriate court officer for
27   placement into the record] are in compliance with the applicable laws and rules governing
28   ///

                                                   3
                                                                              3:21-cv-00794-LAB-AHG
      Case 3:21-cv-00794-LAB-AHG Document 9 Filed 05/10/21 PageID.6 Page 4 of 4



 1   filings.”). However, absent some other basis for tolling, the statute of limitations does run
 2   while a federal habeas petition is pending. Duncan v. Walker, 533 U.S. 167, 181-82 (2001).
 3          Rule 4 of the Rules Governing Section 2254 Cases provides for summary dismissal
 4   of a habeas petition “[i]f it plainly appears from the face of the petition and any exhibits
 5   annexed to it that the petitioner is not entitled to relief in the district court . . .” Rule 4, 28
 6   U.S.C. foll. § 2254. Here, it appears plain from the Petition that Petitioner is not presently
 7   entitled to federal habeas relief because he has not alleged exhaustion of state court
 8   remedies.
 9                                           CONCLUSION
10          Accordingly, the Court DISMISSES the Petition without prejudice and with leave
11   to amend. To have this case reopened, Petitioner must, no later than July 12, 2021, file a
12   First Amended Petition that cures the pleading deficiencies outlined in this Order. The
13   Clerk of Court is directed to mail a blank First Amended Petition form pursuant to 28
14   U.S.C. § 2254 together with a copy of this Order.
15          IT IS SO ORDERED.
16
17   Dated: May 10, 2021                       _________________________________________
                                               Hon. Larry Alan Burns
18
                                               United States District Judge
19
20
21
22
23
24
25
26
27
28

                                                      4
                                                                                  3:21-cv-00794-LAB-AHG
